Wenzel, J.
The petitioner, uncle of the incompetent war veteran, moves for an order permitting the substituted committee of the incompetent to pay him the sum of $15 per week from the incompetent’s estate, for his support and maintenance.
There is no legal obligation upon the part of the incompetent to support" the petitioner and under the Federal statutes the petitioner, as the incompetent’s uncle, is not defined as;'a dependent [World War Adjusted Compensation" Act, § 607.; U. S. Code, tit. 38, § 667]. Application denied.